Citation Nr: 1139361	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-29 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Mathew Tibodeau, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March 1969 to November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In August 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is seeking service connection for a low back disorder.  He claims that he injured his back in service and has had low back problems since that time.  The record shows that at service entrance in June 1968 the examiner documented occasional back pain secondary to muscle spasm.  During service, the Veteran was treated in April 1969 for a pulled muscle in the back.  He was again treated in September 1969 and in December 1969 for a pulled back muscle.  The Veteran has currently been diagnosed with degenerative joint disease of the lumbar spine.  

The Veteran was examined by VA in May 2008.  At that time, the examiner diagnosed degenerative joint and disk disease involving the lumbosacral spine.  He opined that the current disorder was not related to the pulled back muscle in active service.  The rationale was that it was not documented at separation or in the record immediately after service in the 1970's.  

Recent decisions of the Court require that an etiology opinion be accompanied by rationale in order to be adequate.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If a VA examination is inadequate, the Board must remand the case.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here a remand is therefore required to afford the Veteran an adequate VA examination.  This is because the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), for essentially this same reason, the Court determined a VA compensation examination was inadequate where the examiner relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  In Dalton, there was no documentation of any of the injuries claimed by the Veteran and there was no evidence of any post-service continuity of symptomatology.  The Board notes, however, that the Court found VA examiner's nexus opinion to be inadequate as the examiner incorrectly required objective evidence and rejected the lay evidence offered by the Veteran concerning continuity of symptomatology.  The Veteran is competent, even as a layman, to say he has a back disorder and has had symptoms since service.  See 38 C.F.R. § 3.159(a)(1) and (a)(2). As such, the VA examiner did not provide an adequate rationale for that opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The VA opinion is inadequate as it based on the rationale that the Veteran had no documentation of a back disorder at separation.  Id. at 159.  As such, the Board finds that the VA examiner should be given the opportunity to supplement the report and provide an opinion as to whether the Veteran's current low back disorder is related to his military service.  38 C.F.R. § 3.159(c)(4).  

Additionally, as noted, the record shows a notation of a back problem at service entrance, and the Veteran has stated in his July 2009 substantive appeal that his back injury was aggravated during service.  The Board is required to address all theories of entitlement raised by the record.  The Veteran has not been supplied VCAA notice regarding aggravation of a pre-existing disorder and as well, an opinion regarding aggravation has not been obtained.  

During his hearing before the undersigned in August 2011, the Veteran stated that he was receiving disability benefits from the Social Security Administration (SSA).  He indicated that his benefits were discontinued recently because he was granted VA pension benefits.  While it is unclear what disabilities were considered in this SSA determination, such records may prove relevant to the matter at hand.  When VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Masors v. Derwinski, 2 Vet. App. 180 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As the SSA's disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's disability determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA letter that addresses entitlement to service connection for his low back disorder based on aggravation of a pre-existing disorder.  Allow sufficient time for a response.  

2.  Obtain from the Social Security Administration (SSA) the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If medical evidence utilized in processing such claim is not available, that fact should be documented by SSA and such notice entered in the claims folder.  

3.  Refer the Veteran's claims file to the May 2008 VA examiner for an addendum opinion.  If that examiner is not available, have the file reviewed by a qualified physician for the required opinion.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed low back disorder was incurred in or aggravated by the Veteran's military service.  In rendering this opinion, the examiner must review all of the medical evidence and specifically address the February 2008 and the December 2008 VA opinions in the file regarding the etiology of the Veteran's low back disorder.  Further the examiner should consider and address the Veteran's competent statements regarding the onset and continuity of low back complaints when rendering the requested opinion.   

A thorough rationale must be provided for all opinions expressed. If the examiner is unable to provide the requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given. 

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the claim for should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


